1    LEW BRANDON, JR., ESQ.
     Nevada Bar No. 5880
2    JUSTIN W. SMERBER, ESQ.
3    Nevada Bar No. 10761
     ANDREW GUZIK, ESQ.
4    Nevada Bar No. 12758
     BRANDON | SMERBER LAW FIRM
5    139 E Warm Springs Road
6
     Las Vegas, Nevada 89119
     (702) 380-0007
7    (702) 380-2964 — Facsimile
     1.brandon@bsnv.law
8    Attorneys for Defendant,
9
     NEVADA PROPERTY 1 LLC

10                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
11

12
      DOUGLAS W. TOMPKINS;
13

14              Plaintiff,                     CASE NO.: 2:18-cv-01901

15    vs.
16
      NEVADA PROPERTY 1, LLC dba
17    THE COSMOPOLITAN OF LAS
      VEGAS, and DOES 1-100,
18
               Defendants.
19

20
                                      ORDER
            FOR DISMISSAL WITH PREJUDICE, LEAVING NO REMAINING PARTIES
21
             IT IS HEREBY STIPULATED AND AGREED TO by the undersigned that the above
22
     entitled matter be dismissed with prejudice, leaving no remaining
23

24   ///

25   ///
26
     ///
27
     ///
28
     ///



                                            Page 1 of 2
1    parties, each party bear their respective fees and costs incurred.
2            DATED this 13th day of March, 2020.
3
     DUNN DESANTIS WALT &                            BRANDON | SMERBER LAW FIRM
4    KENDRICK, LLP
5

6
     /s/ David D. Cardone, Esq.                      /s/ Justin W. Smerber, Esq.
     DAVID D. CARDONE, ESQ.                          LEW BRANDON, JR., ESQ.
7    (Pro Hac Vice)                                  Nevada Bar No. 5880
     750 B Street, Suite 2620                        JUSTIN W. SMERBER, ESQ.
8    San Diego, CA 92101                             Nevada Bar No. 10761
9
     Telephone: (619) 573-4488                       ANDREW GUZIK, ESQ.
     Facsimile: (619) 255-4868                       Nevada Bar No. 12758
10   dcardone@ddwklaw.com                            630 S. Fourth Street
     Attorneys for Plaintiff                         Las Vegas, Nevada 89101
11   DOUGLAS W. TOMPKINS                             (702) 384-8424
                                                     (702) 384-6568 - facsímile
12
                                                     l.brandon@moranlawfirm.com
13                                                   Attorneys for Defendant,
                                                     NEVADA PROPERTY 1 LLC
14
            IT IS ORDERED that the above entitled matter be dismissed with prejudice, leaving no
15

16   remaining parties, each party bear their respective fees and costs incurred.

17                      19th day of ________________,
             DATED this ____        March             2020.
18

19                                            ____________________________________
                                             UNITED STATES DISTRICT JUDGE
20   Respectfully Submitted:
     BRANDON | SMERBER LAW FIRM
21

22
     /s/ Justin W. Smerber, Esq.
23   LEW BRANDON, JR., ESQ.
     Nevada Bar No. 5880
24
     JUSTIN W. SMERBER, ESQ.
25   Nevada Bar No. 10761
     ANDREW GUZIK, ESQ.
26   Nevada Bar No. 12758
     139 East Warm Springs Road
27
     Las Vegas, Nevada 89119
28   Attorneys for Defendant,
     NEVADA PROPERTY 1 LLC




                                              Page 2 of 2
